DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
The amendments received on 02/25/2021 have been entered, considered, and an action on the merits follows.
The certified copy of foreign priority AU2018203317 received on 03/25/2021 has been acknowledged.
Previous drawing, specification, and claim objections are hereby withdrawn due to the amended disclosure and claims.
Previous claim interpretations under 35 U.S.C. 112(f) have been revoked due to the amendments to claim 1.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s amendments have obviated the previous rejections of record under 35 U.S.C. 103. The allowance of claims 1, 3, 5, 6, 9-12, 17, 18, and 20-28 is addressed in the Office Action below.


Allowable Subject Matter
Claims 1, 3, 5, 6, 9-12, 17, 18, and 20-28 are allowed.
Applicant’s amendments filed on 02/25/2021 have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…a hopper for containing said auger cone
 a support located inside said auger cone and fitted to said hopper…”
The following closest prior arts fall short for the following reasons:
Koenig (US 5108040 A) discloses waste a material compaction device (figure 1) substantially as claimed, except for a support located inside the auger cone. Koenig’s auger cone is only support at the base skirt (figures 1 and 2, element 48).
Maurer (US 3424375 A) teaches a device having a screw, which is a type of auger, the screw having a support located inside the screw (figure 1, an internal conical support having bearings (4, 5, and 7)). Maurer does not disclose a hopper containing the auger cone. Modifying Koenig’s device to include Maurer’s internal support would destroy the workability of Koenig’s device, as Maurer’s screw support is designed to accommodate workpiece flow between the screw and the internal support (figure 1, i.e. arrows indicating workpiece flow path between the screw (9) and internal support).
Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the primary reference, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        

/TERESA M EKIERT/Primary Examiner, Art Unit 3725